                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION


DONNA MATTHEWS                                            CASE NO. 6:18-CV-00246

VERSUS                                                    JUDGE ROBERT G. JAMES

U.S. COMMISSIONER OF SOCIAL
SECURITY


                                         JUDGMENT

       This matter was referred to United States Magistrate Judge Carol B. Whitehurst for report

and recommendation. After an independent review of the record, and noting the absence of any

objections, this Court concludes that the Magistrate Judge=s report and recommendation is correct

and adopts the findings and conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that the Commissioner=s decision is

AFFIRMED, and this matter is DISMISSED WITH PREJUDICE.

       Signed this 29th day of July, 2019.
